Exhibit 10.308

The Charles Schwab Corporation

Corporate Executive Bonus Plan

(As Amended and Restated as of February 23, 2005)

(Approved by Stockholders on May 19, 2005)

(Amended and Restated December 12, 2007)

SECTION 1.     PURPOSE OF THE PLAN

The Charles Schwab Corporation Corporate Executive Bonus Plan (the “Plan”) is
established to promote the interests of The Charles Schwab Corporation and its
Subsidiaries (collectively the “Company”), by creating an incentive program to
(a) attract and retain employees with outstanding competencies who will strive
for excellence (b) motivate those individuals to exert their best efforts on
behalf of the Company by providing them with compensation in addition to their
base salaries; and (c) further the identity of interests of such employees with
those of the Company’s stockholders through a strong performance-based reward
system.

SECTION 2.     ADMINISTRATION OF THE PLAN

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall administer the Plan. The Committee shall be composed solely
of two or more “outside directors” within the meaning of Treasury Regulations
Section 1.162-27 (or any successor regulation) and shall be appointed pursuant
to the Bylaws of the Company. The members of the Committee shall be ineligible
for awards under this Plan for services performed while serving on the
Committee. The Committee shall have discretionary authority to interpret the
Plan, establish rules and regulations to implement the Plan, and make all
determinations deemed necessary or advisable for the administration of the Plan,
in its sole discretion. Decisions of the Committee shall be final and binding on
all parties who have an interest in the Plan.

SECTION 3.     ELIGIBILITY FOR AWARDS

(a) Eligibility Requirements. Awards under the Plan may be granted by the
Committee to those Employees on the Executive Committee or holding Executive
Vice President or comparable executive-level positions with the Company. Except
in the event of retirement, death, or disability, an individual in these
positions shall be eligible to participate in the Plan if he or she is an
Employee of the Company on the last day of the performance period. An individual
who is on a leave of absence shall remain eligible, but his or her award shall
be adjusted as provided in Section 4(g).

(b) Definition of Employee. For purposes of the Plan, an individual shall be
considered an “Employee” if he or she is employed by the Company or other
business entity in which the Company



--------------------------------------------------------------------------------

shall directly or indirectly own, at the time of determination, stock possessing
50% or more of the total combined voting power of all classes of stock or other
ownership interest (each a “Subsidiary”). No award may be granted to a member of
the Company’s Board of Directors except for services performed as an employee of
the Company.

SECTION 4.     BONUS AWARDS

(a) Form of Awards. Bonus awards under this Plan shall be paid in cash, less
applicable withholdings and deductions.

(b) Target Award Amounts. Target award amounts shall be based on a percentage of
each eligible Employee’s annual base salary for each performance period as
determined by the Committee in its sole discretion no later than 90 days after
the commencement of such performance period but in no event after 25% of the
performance period has elapsed.

(c) Bonus Formula. The formula used to determine bonus awards for each eligible
Employee shall be determined according to a matrix or matrices that shall be
adopted by the Committee within 90 days of the commencement of each performance
period but in no event after 25% of the performance period has elapsed. The
matrix or matrices may be different for each eligible Employee and shall be
based on one or more objective performance criteria to be selected by the
Committee from among the following: pre-tax operating profit margin, pre-tax
reported profit margin, after-tax operating profit margin, after-tax reported
profit margin, pre-tax operating profits, pre-tax reported profits, cash flow,
revenues, revenue growth, operating revenue growth, client net new asset growth,
return on assets, return on equity, return on investment, stockholder return
and/or value, earnings per share, conversions of and/or increase in client
assets, sales (of products, offers, or services) and changes between years or
periods that are determined with respect to any of the above-listed performance
criteria. Performance criteria may be measured solely on a corporate,
subsidiary, enterprise or business unit basis, or a combination thereof.
Further, performance criteria may reflect absolute entity performance or a
relative comparison of entity performance to the performance of a peer group of
entities or other external measure of the selected performance criteria. The
formula for any such award may include or exclude items to measure specific
objectives, such as losses from discontinued operations, extraordinary gains or
losses, the cumulative effect of accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual, nonrecurring gain or
loss, and will be based on accounting rules and related Company accounting
policies and practices in effect on the date the formula is approved by the
Committee. Awards shall be determined by applying the bonus formula to the
target award amount of each eligible Employee. Except in the case of the Chief
Executive Officer, payouts described in this subsection shall be calculated and
paid on the basis of a quarterly or annual performance period, or a combination
thereof, as determined by the Committee in its sole discretion. In the case of
the Chief Executive Officer, payouts described in this subsection shall be made
on an annual basis, based on the Company’s results for the full year. Bonus
awards for any eligible Employee shall not be provided under this Plan if such
awards are separately determined under an employment agreement or other
arrangement.

(d) Maximum Award Amounts. The maximum award that may be paid to any eligible
Employee (other than the Chief Executive Officer)

 

2



--------------------------------------------------------------------------------

under this Plan for any calendar year shall not exceed $8 million. The maximum
award that may be paid to the Chief Executive Officer under this Plan for any
calendar year shall not exceed $15 million.

(e) Power to Reduce Bonus Amounts. Notwithstanding anything to the contrary
contained in this Plan, the Committee shall have the power, in its sole
discretion, to reduce the amount payable to any eligible Employee including the
Chief Executive Officer (or to determine that no amount shall be payable to such
eligible Employee) with respect to any award prior to the time the amount
otherwise would have become payable hereunder. Such reductions may be based upon
the recommendations of the Chief Executive Office. In the event of such a
reduction, the amount of such reduction shall not increase the amounts payable
to other eligible Employees under the Plan.

(f) Entitlement to Bonus. No eligible Employee shall earn any portion of a bonus
award under the Plan until the last day of the relevant performance period and
only if the Committee has approved the bonus award and, to the extent required
by section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
has certified that the applicable performance criteria have been satisfied.

(g) Termination of Employment and Leaves of Absence. Except in the event of
retirement, death, or disability, if an Employee ceases to be employed by the
Company for any reason on or before the date when the bonus is earned, then he
or she shall not earn or receive any bonus under the Plan. If an eligible
Employee is on a leave of absence for a portion of the relevant performance
period, the bonus to be awarded shall be prorated to reflect only the time when
he or she was actively employed and not any period when he or she was on leave.
In the event of retirement, death, or disability before the last day of the
relevant performance period, the Committee shall have the sole discretion to
award any bonus.

 

SECTION 5. PAYMENT OF BONUS AWARDS

Bonus awards shall be paid to each eligible Employee within ninety (90) days
after the close of the performance period, regardless of whether the individual
has remained in Employee status through the date of payment.

 

SECTION 6.     GENERAL PROVISIONS

(a) Plan Amendments. The Committee may at any time amend, suspend or terminate
the Plan, provided that it must do so in a written resolution and such action
shall not adversely affect rights and interests of Plan participants to
individual bonuses allocated prior to such amendment, suspension or termination.
Stockholder approval shall be obtained for any amendment to the extent necessary
and desirable to qualify the awards hereunder as performance-based compensation
under section 162(m) of the Code and to comply with applicable laws, regulations
or rules.

(b) Benefits Unfunded. No amounts awarded or accrued under this Plan shall be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder shall at all times be an unfunded and
unsecured obligation of the Company. Eligible Employees shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their bonus awards.

 

3



--------------------------------------------------------------------------------

(c) Benefits Nontransferable. No eligible Employee shall have the right to
alienate, pledge or encumber his or her interest in this Plan, and such interest
shall not (to the extent permitted by law) be subject in any way to the claims
of the Employee’s creditors or to attachment, execution or other process of law.

(d) No Employment Rights. No action of the Company in establishing the Plan, no
action taken under the Plan by the Committee and no provision of the Plan itself
shall be construed to grant any person the right to remain in the employ of the
Company or its subsidiaries for any period of specific duration. Rather, each
Employee will be employed “at will,” which means that either such Employee or
the Company may terminate the employment relationship at any time and for any
reason, with or without cause or notice. Only the Chief Executive Officer has
the authority to enter into an agreement on any other terms, and he or she can
only do so in a writing signed by him or her. No Employee shall have the right
to any future award under the Plan.

(e) Exclusive Agreement. This Plan document is the full and complete agreement
between the eligible Employees and the Company on the terms described herein.

(f) Governing Law. The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the state of
Delaware (without regard to applicable Delaware principles of conflict of laws).

 

4